Name: Commission Regulation (EEC) No 2103/77 of 23 September 1977 laying down detailed rules for the buying in by intervention agencies of sugar manufactured from beet and cane harvested in the Community
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 Avis juridique important|31977R2103Commission Regulation (EEC) No 2103/77 of 23 September 1977 laying down detailed rules for the buying in by intervention agencies of sugar manufactured from beet and cane harvested in the Community Official Journal L 246 , 27/09/1977 P. 0012 - 0019 Greek special edition: Chapter 03 Volume 19 P. 0087 Spanish special edition: Chapter 03 Volume 13 P. 0050 Portuguese special edition Chapter 03 Volume 13 P. 0050 Finnish special edition: Chapter 3 Volume 9 P. 0063 Swedish special edition: Chapter 3 Volume 9 P. 0063 COMMISSION REGULATION (EEC) No 2103/77 of 23 September 1977 laying down detailed rules for the buying in by intervention agencies of sugar manufactured from beet and cane harvested in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (1), as last amended by Regulation (EEC) No 1110/77 (2), and in particular Articles 9 (6), 11 (3) and 34 thereof, Whereas Council Regulation (EEC) No 447/68 of 9 April 1968 laying down general rules for intervention buying of sugar (3), as last amended by Regulation (EEC) No 1359/77 (4), apart from provisions of a general character, provides inter alia that an intervention agency may make the acceptance of an offer for intervention conditional on the conclusion of a storage contract between itself and the seller and that it may authorize that agency to buy in sugar offered by an approved specialized sugar trader ; whereas detailed rules of application in this field were laid down by Commission Regulation (EEC) No 1280/71 of 18 June 1971 laying down detailed rules of application for the buying in of sugar by intervention agencies (5), as last amended by Regulation (EEC) No 1763/76 (6) ; whereas Regulation (EEC) No 1280/71 has been amended on several occasions ; whereas further amendments are now necessary, having regard in particular to the serious difficulties encountered as regards the discharging capacity made available to intervention agencies in certain Member States ; whereas, in the interests of clarity, the detailed rules for intervention buying should therefore be brought together in a new Regulation; Whereas Regulation (EEC) No 447/68 lays down inter alia that, for an offer to be valid, the sugar must be stored in an approved warehouse when the offer is made and that provision may be made for the intervention agency to buy in sugar offered by a specialized trader approved by the Member State on whose territory he is established; Whereas this possibility, which was converted into an obligation by Commission Regulation (EEC) No 1281/71 of 18 June 1971 on the buying in by intervention agencies of sugar offered by specialized sugar traders (7), should be included in this Regulation; Whereas, as regards the conditions for granting and withdrawing approval of warehouses, account should be taken of the need for the sugar to be kept in good condition and to be easily accessible for removal, of the geographical location, and of the discharging, and where appropriate bagging, capacity guaranteed by the applicant for the removal of the sugar offered by him; Whereas the extension of the intervention system to specialized sugar traders requires, as regards the granting and withdrawal of approval, the laying down of objective criteria for the assessment of that activity, in particular as regards a significant participation in the sugar trade ; whereas Member States should be allowed to impose further conditions if necessary and to withdraw approval if the further conditions are not satisfied ; whereas it is desirable that provision be made for any measure to renew or withdraw approval to be notified to the Commission; Whereas sugar of a nature such that it will be difficult to dispose of later and is likely to deteriorate in storage should not be accepted for intervention; Whereas, to facilitate the administration of the intervention arrangements, sugar should be offered in lots, and a lot, in particular its quantity, should be defined; Whereas the intervention agency must have all the facts needed to determine whether the offer fulfils the necessary conditions ; whereas, to that end, the offeror must furnish it with all the necessary information; Whereas the intervention agency is entitled to make acceptance of the offer conditional upon the conclusion of a storage contract with the seller, should it consider this necessary ; whereas, for the sake of (1)OJ No L 359, 31.12.1974, p. 1. (2)OJ No L 134, 28.5.1977, p. 1. (3)OJ No L 91, 12.4.1968, p. 5. (4)OJ No L 156, 25.6.1977, p. 7. (5)OJ No L 133, 19.6.1971, p. 34. (6)OJ No L 197, 23.7.1976, p. 32. (7)OJ No L 133, 19.6.1971, p. 42. uniformity, the principal terms which that contract is to contain, in particular as regards its period of validity, should be laid down; Whereas approved silos and warehouses must offer the best conditions for storage of the sugar ; whereas it is generally accepted that sugar may be stored, if the requisite conditions are fulfilled, for a period of some 12 months without risk of deterioration ; whereas, therefore, in the case of a storage contract, within the meaning of Article 2 (2) of Regulation (EEC) No 447/68, with the seller, the latter should, irrespective of when ownership passes, remain responsible for the quality of the sugar in question for a period not normally exceeding 12 months; Whereas Regulation (EEC) No 3330/74 provides in Article 9 (6) that the detailed rules of application should include the adoption of scales of price increases and reductions relating to the quality of the sugar offered and applicable to the intervention prices ; whereas, for the determination of those scales, sugar must therefore be classified according to its quality ; whereas this classification and the price increases and reductions resulting therefrom may be determined on the basis of the objective data generally used in commercial transactions; Whereas, to avoid any discrimination in the treatment of the parties concerned, and taking into account current administrative practices in the Member States, uniform conditions should be laid down for payment and for collection of the goods, with or without a storage contract, in particular as regards the time limits within which these operations are to be effected; Whereas sale to an intervention agency is not regarded as disposal for the purposes of reimbursement of sugar storage costs ; whereas, consequently, the levy provided for under the reimbursement arrangements is payable only on sugar held by an intervention agency when that sugar is sold ; whereas it is therefore necessary to provide that, where such a levy has already been paid by the party concerned for sugar offered by it to the intervention agency, the latter should pay to that party the amount of the levy charged. Whereas it may be found necessary for the sugar offered for intervention to be delivered in bags, having regard to its subsequent destination ; whereas the intervention agency should therefore be enabled to require certain forms of packing generally used in the trade, on condition that it bears the cost thereof, to be fixed at a flat rate. Whereas, when an intervention agency requires certain forms of packing, the flat rate it pays relates to bags in perfect condition ; whereas it should therefore be provided that when a storage contract is concluded the rate for the packing costs should be determined in the light of the condition of the bags; Whereas Commission Regulation (EEC) No 1265/69 of 1 July 1969 establishing methods for determining the quality of sugar bought in by intervention agencies (1) was restricted itself in the technical aspects of those methods ; whereas, moreover, since those methods cannot provide strictly accurate results, a margin of error must be allowed for ; whereas, moreover, suitable arbitration procedures should be introduced for settling any disputes arising from the comparison of conflicting results of analyses; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: TITLE I Approvals Article 1 1. Without prejudice to paragraph 2, the approval provided for in Article 1 (2) of Regulation (EEC) No 447/68 may be given only for a silo or warehouse which: (a) meets the requirements for keeping sugar in good condition; (b) is situated in a place which provides the transport facilities necessary for the removal of the sugar; (c) is situated within the precincts of a sugar refinery or in a sugar-producing area. 2. Approval of a silo or warehouse, as referred to in paragraph 1, shall be given only in respect of: (a) in the case of a silo for bulk storage equipped with bagging facilities, a total quantity not exceeding 50 times its daily capacity, in relation to bags as specified in Article 17 (2), to bag and discharge, and provided that the applicant undertakes to place such capacity at the disposal of the intervention agency concerned for the removal of the sugar; (b) in the case of a warehouse for the storage of sugar in bags, a total quantity not exceeding 50 times its daily discharging capacity for sugar packed in bags as specified in Article 17 (2), and provided that the applicant undertakes to place such capacity at the disposal of the intervention agency concerned for the removal of the sugar. (1)OJ No L 163, 4.7.1969, p. 1. 3. On application by the party concerned, approval shall be given for any silo or warehouse which, in the opinion of the intervention agency, satisfies the conditions set out in paragraph 1. Approval may, however, be restricted to silos or warehouses which have already been used for sugar storage. The approval shall indicate, in particular, the total quantity for which it is given, the daily discharging capacity, and, where appropriate, the bagging capacity as referred to in paragraph 2 (a). 4. Approval shall be withdrawn when any of the conditions set out in paragraph 1 or in paragraph 2 is no longer satisfied. 5. Approval shall be given or withdrawn by the intervention agency. Article 2 1. Intervention agencies shall, under the conditions laid down, buy in sugar offered to them by specialized sugar traders. 2. Within the meaning of the second subparagraph of Article 2 (1) of Regulation (EEC) No 447/68 a "specialized sugar trader" is a person: (a) one of whose principal activities is wholesale sugar trading and who buys or who may be regarded as likely to buy, a minimum of 10 000 tonnes of Community sugar per sugar marketing year, and (b) who does not engage in the retail sale of sugar. 3. Subject to the provisions of the following paragraphs, the approval provided for in the second subparagraph of Article 2 (1) of Regulation (EEC) No 447/68 shall be given by the Member State concerned to every applicant who for the sugar marketing year concerned satisfies, or is considered capable of satisfying, the conditions laid down in paragraph 2. 4. Without prejudice to paragraph 6, the approval shall be given for a specified marketing year. It shall be renewed for the following marketing year if the applicant can continue to be regarded as a specialized trader for that year. 5. A Member State may impose additional conditions for the granting of approval. Approval may be withdrawn if it is found that the person concerned no longer satisfies such additional conditions or if he is no longer capable of satisfying them. 6. Approval shall be withdrawn if it is found that the person concerned no longer satisfies, or is no longer capable of satisfying, any of the conditions laid down in paragraph 2. Approval may be granted, renewed or withdrawn during the course of a marketing year, but without retroactive effect. 7. Measures taken under the provisions of this Article concerning the granting, renewal or withdrawal of an approval shall be notified in writing to the person concerned after having been notified to the Commission by the Member State concerned. TITLE II Offers Article 3 Sugar offered to intervention shall satisfy the following conditions: 1. It shall have been produced during that marketing year in which the offer is made. Nevertheless, sugar produced in the marketing year immediately preceding that of the offer may be offered: - until the following 31 August in Italy; - until the following 30 September in the other European regions of the Community. 2. It shall be in crystal form. 3. In the case of white sugar, it shall be of sound and fair marketable quality, free-flowing, with a moisture content not exceeding 0 706 %. 4. In the case of raw sugar, it shall be of sound and fair marketable quality with a yield, calculated according to the provisions of Article 1 of Regulation (EEC) No 431/68 (1), of not less than 89 %. In addition: (a) raw cane sugar shall have a safety factor not exceeding 0 730; (b) raw beet sugar shall have - a pH value not less than 7 79 at the time the offer is accepted, - an invert sugar content not exceeding 0 707 %, - a temperature which does not entail any risk of deterioration, - a safety factor not exceeding 0 745 when the degree of polarization is 97 or above, or - a moisture content not exceeding 1 74 % when the degree of polarization is below 97. The safety factor shall be determined by dividing the percentage moisture content of the sugar in question by the difference between 100 and the degree of polarization of that sugar. (1)OJ No L 89, 10.4.1968, p. 3. Article 4 Only sugar which has not previously been bought in to intervention and which is owned by the offeror may be offered for intervention. Article 5 1. All sugar offered for intervention shall be in lots. 2. For the purposes of this Regulation "lot" means a quantity of sugar of 500 tonnes of uniform quality and packing, all of which is stored in the same place. If a larger quantity is offered, the excess over 500 tonnes or a multiple thereof shall constitute a lot. Article 6 1. An offer made to an intervention agency shall indicate: (a) the name and address of the offerer; (b) the warehouse in which the sugar is stored at the time the offer is made; (c) the discharging capacity, and where appropriate the bagging capacity, which is guaranteed for the removal of the sugar offered; (d) the net quantity of sugar being offered; (e) the nature and quality of the sugar offered, and the sugar marketing year in which it was produced; (f) the type of packing of the sugar; (g) whether the offeror is prepared to conclude a storage contract with the intervention agency for the sugar offered. 2. The intervention agency may ask for further information. 3. The offer shall be accompanied by a statement from the offeror certifying that the sugar in question has not previously been bought in to intervention, that he is the owner thereof, and that it conforms to the conditions laid down in Article 3 (1). Article 7 1. The offer shall remain valid for a period of three weeks from the date of its submission. It may, however, be withdrawn during that period with the consent of the intervention agency. 2. The intervention agency shall examine the offer, and shall accept it not later than the end of the period referred to in paragraph 1, indicating whether it is necessary to conclude a storage contract. The intervention agency shall, however, reject the offer if: - examination shows that any of the requisite conditions have not been fulfilled, or - the person making the offer is not prepared to conclude a contract for the storage of the sugar in the silo or warehouse where it is offered, when the intervention agency considers such a contract necessary. For the purposes of this Regulation "storage contract" means a contract as referred to in Article 2 (2) of Regulation (EEC) No 447/68. 3. The buying in contract shall specify the type of packing of the sugar to be bought in. Moreover it may, if necessary, reserve the right of the intervention agency to require, at the time of removal, one or more of the types of packing specified in Article 17 (2). 4. The buying-in contract may be terminated only by mutual consent and before removal of the sugar. TITLE III Storage contracts Article 8 1. A storage contract shall in particular: (a) specify the period for which it is concluded; (b) provide that the intervention agency may terminate the contract subject to 10 days' notice taking effect from the end of a 10-day period; (c) provide that the intervention agency may extend the contract to cover the period necessary for the removal of the sugar where it finds that the other party has not fulfilled the undertaking referred to in Article 1 (2); (d) specify the amount of the storage costs chargeable to the intervention agency; (e) provide for an obligation on the part of the seller to load the sugar at his own expense onto a means of transport indicated by the intervention agency. 2. Subject as provided in paragraph 1 (c), the period of validity of a storage contract shall not exceed: (a) for offers accepted between 1 October and the following 30 June: the period between the acceptance of the offer and the following 30 September; (b) for offers accepted between 1 July and the following 30 September: the period between the acceptance of the offer and the end of the sixth month following that in which the offer was accepted. Nevertheless, the contracting parties may agree upon a longer period of validity. 3. Notwithstanding paragraph 2, (a) for all regions of Italy and for the French department of Reunion the following are substituted: - the date of 1 July for 1 October, - the date of 31 March for 30 June, - the date of 30 June for 30 September, - the date of 1 April for 1 July; (b) for the French departments of Guadeloupe and Martinique the following are substituted: - the date of 1 January for 1 October, - the date of 30 September for 30 June, - the date of 31 December for 30 September, - the date of 1 October for 1 July. 4. Storage costs shall be borne by the intervention agency in respect of the period from the beginning of the 10-day period within which provisional payment for the sugar is made until the expiry of the storage contract. 5. Such storage costs in respect of sugar stored in silos or warehouses of sugar undertakings may not exceed an amount fixed for each sugar marketing year per 100 kilograms and per 10-day period. However, the intervention agency may increase the amount fixed pursuant to the first subparagraph by a percentage not exceeding 35 % where the sugar is stored in silos or warehouses rented outside sugar undertakings by the offeror, and in special circumstances, by a percentage not exceeding 50 %. 6. For the purposes of this Article, "10-day period" means one of the following periods of a calendar month : from the first to the 10th, from the 11th to the 20th, or from the 21st to the end of the month. Article 9 1. The transfer of the ownership of sugar which is the subject of a storage contract shall take place at the same time as the provisional payment for the sugar in question. 2. The seller shall remain responsible up to the time of removal for the quality of the sugar referred to in paragraph 1. Article 10 If it is established that some or all of the sugar in question does not fulfil the minimum quality requirements set out in Article 3, the seller shall forthwith replace the quantity of sugar in question with an equal quantity of sugar which does fulfil those requirements. TITLE IV Buying-in price Article 11 1. White sugar shall be classified into four grades. 2. White sugar of the standard quality shall be Grade 2 sugar. 3. Grade 1 sugar shall be superior in quality to the standard quality, sugars of Grades 3 and 4 shall be inferior in quality to the standard quality. Article 12 1. Grade 1 sugar shall have the following characteristics: (a) sound and fair marketable quality, dry, in homogeneously-granulated, free-flowing crystals; (b) maximum moisture content of 0 706 %; (c) maximum invert sugar content of 0 704 %; (d) in addition, the characteristics of Grade 1 sugar shall be such that the number of points determined in accordance with paragraph 2 shall not exceed a total of eight, or: - six for the ash content, - four for the colour type determined according to the method of the Brunswick Institute for Agricultural Technology and the Sugar Industry, hereinafter referred to as the "Brunswick Method", - three for the colour of the solution determined according to the method of the International Commission for Uniform Methods of Sugar Analysis, hereinafter referred to as the "ICUMSA Method". 2. One point shall correspond to: (a) 0 70018 % ash content determined according to the ICUMSA Method at 28 º Brix; (b) 0 75 unit of colour type determined according to the Brunswick Method; (c) 7 75 units of solution colour determined according to the ICUMSA Method. 3. Grade 3 sugar shall have the following characteristics: (a) sound and fair marketable quality, dry, in homogeneously-granulated, free-flowing crystals; (b) minimum polarization : 99 77 º S; (c) maximum moisture content : 0 706 %; (d) maximum invert sugar content : 0 704 %; (e) colour type : maximum No 6 determined according to the Brunswick Method. 4. Grade 4 sugar shall include sugar not included in Grades 1 to 3. Article 13 The intervention price applicable per 100 kilograms of white sugar shall be: 1. reduced by 0 750 unit of account for Grade 3 sugar; 2. reduced by 0 790 unit of account for Grade 4 sugar. Article 14 1. The intervention price applicable per 100 kilograms of raw sugar shall be: (a) increased where the yield of the sugar is more than 92 %; (b) reduced where the yield of the sugar is less than 92 %. 2. The amount of the increase or reduction, expressed in units of account per 100 kilograms ; shall be equal to the difference between the yield of the raw sugar and 92 %, multiplied by 0 703 for each 0 71 %. 3. The yield of raw sugar shall be calculated in accordance with the provisions of Article 1 of Regulation (EEC) No 431/68. 4. Without prejudice to paragraphs 1 and 2, for Community regions in which a quality premium is actually obtained on the market when raw sugar is sold after refining, the intervention agencies concerned shall grant a premium for such sugar in accordance with paragraph 5. 5. The regions referred to in paragraph 4 and the amount of the premium to be granted per 100 kilograms of raw sugar expressed in white value shall be determined before the beginning of the sugar marketing year. Article 15 1. Where no storage contract is concluded, payment for the sugar bought in shall take place within eight weeks from the date on which the offer was submitted. If, however, at the end of this period the contracting parties have not received the final results of the sample analyses referred to in Article 18 a provisional payment shall be made forthwith equal to 95 % of the value established on the basis of the quantity of sugar removed and the buying-in price in question, plus any packing costs. 2. Where a storage contract has been concluded, the intervention agency shall, within eight weeks from the date on which the offer was made, make provisional payment of an amount established on the basis of the information contained in the offer and of the buying-in price. Such payment shall be subject to the provision by the seller of a security, equal to 5 % of the amount involved, as a guarantee of the correctness of the information furnished in the offer. 3. As soon as the weight has been finally established and the final results of the sample analyses are available the intervention agency shall pay the balance of the amount, excluding any packing costs which shall be paid when the condition of the bags has been ascertained. Any differences between the finally established weight and the final results of the sample analyses, on the one hand, and the corresponding information furnished in the offer, on the other, shall be taken into account in determining the balance of the amount to be paid, in accordance, in particular, with the provisions of Articles 13 and 14. 4. Except in case of force majeure, the security referred to in paragraph 2 shall be released only in so far as: (a) the finally established weight and the final results of the sample analyses do not require a reduction in the price of sugar bought in ; and (b) the seller refunds, within three weeks from the date of receipt of a request therefor, any amount of the provisional payment referred to in paragraph 2, in excess of that properly due to him. The security shall be released forthwith. 5. Where the levy for storage costs as provided for in Article 8 (1) (a) of Regulation (EEC) No 3330/74 has already been collected in respect of sugar accepted by the intervention agency, then, at the request of the seller and on production of proof that the levy has been paid, the intervention agency shall pay to the seller, in addition to the buying-in price, an amount equal to the levy collected in respect of the sugar in question. The payment of such amount shall be made at the same time as the payment or provisional payment referred to in paragraphs 1 and 2. TITLE V Removal Article 16 1. Unless otherwise agreed between the intervention agency and the seller, the sugar shall remain until removed in the silo or warehouse in which it was stored at the time of the offer. 2. Removal shall take place in the presence of the seller or of his representative. 3. For its removal from the silo or warehouse the sugar bought in shall be loaded by the seller on to a means of transport selected by the intervention agency. 4. Where the sugar bought in is not the subject of a storage contract its removal shall take place within seven weeks from the day the offer was made. 5. Where the sugar bought in is the subject of a storage contract it shall be removed not later than the day on which the contract expires. By agreement with the storer, however, the intervention agency may provided for removal to take place after the date on which the contract expires, in which case the intervention agency: - shall, at its own expense and before the expiry of the storage contract, arrange for the experts referred to in Article 18 to take the samples referred to in that Article and to check the weight, - shall pay the balance due in accordance with Article 15 (3); - may, on application by the seller, agree that the obligation to load the sugar bought in shall be discharged by payment of the costs relating thereto. These costs shall be determined on the basis of the rates in force on the date on which the initial storage contract expired. Article 17 1. Subject to the provisions of paragraphs 2 to 4, the seller shall deliver the sugar in bulk. 2. The intervention agency may require the sugar to be delivered in one or more of the following types of packing: (a) new jute bags of a minimum weight of 450 grams lined with polythene of a minimum thickness of 0 704 mm; (b) new jute bags of a minimum weight of 420 grams lined with polythene of a minimum thickness of 0 705 mm, having a net capacity of 50 kilograms. 3. Where the intervention agency requires one or more of the types of packing provided for in paragraph 2 it shall bear the costs of such packing. The intervention agency shall inform the seller, in good time before removal, of the type or types of packing required. These costs shall be fixed for each sugar marketing year at a flat rate per 100 kilograms. 4. The intervention agency may accept delivery of the sugar in a type of packing other than those specified in paragraph 2. In that case, the intervention agency shall not bear the costs relating thereto and the seller shall be required to deliver the sugar in bulk at his own expense at the time of removal unless an agreement concerning the packing has been established between the seller and the party who is subsequently to buy the sugar from the intervention agency. Article 18 1. At the time of removal, four samples shall be taken for analysis either by experts approved by the competent authorities of the Member State concerned or by experts agreed upon by the intervention agency and the seller. There shall be one sample for each of the contracting parties. The other two samples shall be kept by the expert or by a laboratory approved by the competent authorities. Each sample shall be analysed twice and the mean of the results shall be taken as the result of the analysis of the sample in question. 2. In the event of a dispute between the contracting parties over the grade of the sugar bought in the following rules shall apply: (a) Where the difference between the results of the analyses arranged by the seller and the buyer is: - for Grade 1 sugar, not greater than 1 point for each of the characteristics referred to in Article 12 (1) (d), or - for Grade 2 sugar, not greater than two points for each of the characteristics defining that grade which are determined by points, the arithmetic mean of the two results shall be conclusive for establishing the grade of the sugar in question. However, at the request of either the contracting parties, an arbitral analysis shall be carried out by the laboratory referred to in paragraph 1. In that case, the arithmetic mean of the results of the arbitral analysis and the results of either the seller's or the buyer's analysis, whichever is closer to the result of the arbitral analysis, shall be adopted. This mean shall be conclusive for establishing the grade of the sugar in question. If the results of the arbitral analyses lie midway between the results of the analyses arranged by the seller and the buyer, the arbitral analysis alone shall be conclusive for establishing the grade of the sugar in question; (b) Where the difference observed is greater than that indicated in the first or second indent, as the case may be, of the first subparagraph of (a) above, an arbitral analysis shall be carried out by a laboratory approved by the competent authorities. In that case the provisions of the second subparagraph of (a) above shall apply; (c) For disputes concerning the upper limit for the colour type of Grade 3 sugar, polorization, moisture content or invert sugar content, the same procedure shall be followed as in (a) and (b). However, the differences referred to in (a) shall be replaced by: - 1 70 unit of colour type for Grade 3 sugar, - 0 72 º S for polarization, - 0 702 % for moisture content, - 0 701 % for invert sugar content. 3. The costs of an arbitral analysis: (a) under the second subparagraph of 2 (a), shall be borne by the party requesting the analysis; (b) under 2 (b), shall be shared equally by the intervention agency and the seller. Article 19 1. Without prejudice to the provisions of Article 16 (5), the experts referred to in Article 18 shall, at the time of removal, check the weight of the sugar sold. The seller shall take all steps necessary to allow the experts to check the weight and to take samples. 2. The costs of checking the weight shall be borne by the seller. 3. Costs in respect of the experts who check the weight and do the sampling shall be borne by the intervention agency. TITLE VI Final provisions Article 20 1. Regulations (EEC) No 1280/71 and (EEC) No 1281/71 are hereby repealed. However, Regulation (EEC) No 1280/71 shall be remain applicable to operations relating to offers of sugar to intervention accepted before the entry into force of this Regulation. 2. The references to Regulation (EEC) No 1280/71 in Regulations (EEC) No 1265/69 and (EEC) No 258/72 shall be treated as references the corresponding provisions of this Regulation. Article 21 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, Article 3 (1) shall not apply to sugar produced before the sugar marketing year 1977/78. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brusssels, 23 September 1977. For the Commission Finn GUNDELACH Vice-President